In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-096 CR

____________________


CHRISTOPHER DEWAYNE OOTEN, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court 
Jefferson County, Texas

Trial Cause No. 90411




MEMORANDUM OPINION
 We have before the Court a motion from the appellant, Christopher Dewayne Ooten,
to withdraw his appeal.  See Tex. R. App. P. 42.2.  A request to dismiss the appeal is signed
by appellant personally and by counsel of record.  No opinion has issued in this appeal.  The
motion is granted, and the appeal is therefore dismissed.
	APPEAL DISMISSED.
                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice
Opinion Delivered May 16, 2007
Do not publish
Before McKeithen, C.J., Kreger and Horton, JJ.